Name: Regulation (EEC) No 662/74 of the Council of 28 March 1974 amending Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products
 Type: Regulation
 Subject Matter: agricultural activity;  agricultural policy;  processed agricultural produce
 Date Published: nan

 29 . 3 . 74 Official Journal of the European Communities No L 85/51 REGULATION (EEC) No 662/74 OF THE COUNCIL of 28 March 1974 amending Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products THE COUNCIL OF THE EUROPEAN COMMUNITIES, for animal feed should be applied, in accordance with criteria to be fixed under the first subparagraph of Article 10(2) of the said Regulation , HAS ADOPTED THIS REGULATION : Article 1 In Article 10 of Regulation (EEC) No 804/68 , 1 . the second subparagraph of paragraph 2 shall be deleted, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof ; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parlia ­ ment ; Having regard to the Opinion of the Economic and Social Committee ; Whereas, in the interests of greater flexibility and in order to take account as quickly as possible (if need be), of the development of the situation on the market , the procedure laid down in Article 30 of Council Regulation (EEC) No 804/68 ( i ) of 27 June 1968 on the common organization of the market in milk and milk products, as last amended by Regula ­ tion (EEC) No 419/74 (2 ), to take account of the fixing of aids for skimmed milk and skimmed-milk powder 2 . paragraph 3 shall read as follows : 3 . Detailed rules for the application of this Article , and in particular the amount of the aids, shall be determined in accordance with the proce ­ dure laid down in Article 30 .' Article 2 This Regulation shall enter into force on 1 April 1974. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 March 1974 . For the Council The President J. ERTL (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2 ) OJ No L 49 , 21 . 2 . 1974, p . 2 .